Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 17282733 application filed 04/02/2021.
The preliminary amendment filed 04/02/2021 has been entered and fully considered.
Claims 59,60,61,62,63,64,65,66,67,68,69,70,71,72,73,74,75,76,77,78,79,80,81,82,83,84 are pending and have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 70,72,79,80,81 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Particularly, each "or" in the markush group gives ambiguity as to which options are available. 

Claim 72 is improperly dependent upon a canceled claim.

Claim(s) 79 has the phrase, “the metal oxide particles," and there is insufficient antecedent basis for this phrase in the claim.

Claim(s) 80 has the phrase, “the metal oxide particles," and there is insufficient antecedent basis for this phrase in the claim.

Claim(s) 81 has the phrase, “the metal oxide particles," and there is insufficient antecedent basis for this phrase in the claim.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 rejection(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 59, 60, 61, 62, 63, 66, 69, 70, 71, 72, 73, 74, 76, 84 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140147627 (herein known as AIZENBERG627).

With regard to claim 59, AIZENBERG627 teaches an "evaporation" and "a surface of a cooling element" (evaporative cooling) system comprising:, especially at abstract, para 37, 87, 199, fig 45
a porous ceramic "substrate" (body) comprising, especially at para 12,14
pores (a plurality of dry channels configured to inhibit transfer of water vapor into the dry channels), especially at para 154, fig 45; considering instant fig 10B and instant specification para 166, the "dry channels 1002" are a region of channels of the porous ceramic body; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
a roughened layer with a features size within the claimed range, especially at para 154, fig 45

"capillary networks" (i.e. channels; which a portion of this capillary network is capable of to allow transfer of water vapor), especially at para 200; and considering instant fig 10B and instant specification para 166, the "wet channels 1001" are another region of pores of ceramic body; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))

With regard to claim 60, AIZENBERG627 teaches "capillary networks" (i.e. channels which is within the scope of "parallel-flow, counter-flow, and cross-flow", especially at para 200
The flow pattern "parallel-flow, counter-flow, and cross-flow" is directed to how the channels are used rather than positively limiting the configuration; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))

With regard to claim 61, AIZENBERG627 teaches 


With regard to claim 62, AIZENBERG627 teaches 
wherein the porous ceramic body is selected from a group consisting of oxides, especially at para 240

With regard to claim 63, AIZENBERG627 teaches 
wherein the porous ceramic body has a pore size within the claimed range, especially at para 168

With regard to claim 66, AIZENBERG627 teaches 
wherein the roughened layer is selected from the group consisting of alumina, especially at para 152,240

With regard to claim 69, AIZENBERG627 teaches 
wherein the roughened layer has a thickness within the claimed range, especially at para 161

With regard to claim 70, AIZENBERG627 teaches 


With regard to claim 71, AIZENBERG627 teaches 
wherein the hydrophobic chemical modification is "adhere well with roughened solid surface" (i.e. adsorbed to the roughened layer), especially at para 242

With regard to claim 72, AIZENBERG627 teaches 
wherein the evaporative cooling system is integrated into a building within scope of at least one of an exterior wall of a building, a roof of a building, and an interior of a building, especially at para 26

With regard to claim 73, AIZENBERG627 teaches a method of making an "evaporation" and "a surface of a cooling element" (evaporative cooling) system comprising:, especially at abstract, para 37, 87, 199, fig 45
providing a porous ceramic "substrate" (body), especially at para 12,14
forming a roughened layer with a feature size within the claimed range within a first region of the porous ceramic body, especially at para 154, fig 45
"Chemical Functionalization" (chemically modifying) the roughened layer within the first region, especially at abstract, para 136,175,240, fig 45

With regard to claim 74, AIZENBERG627 teaches 


With regard to claim 76, AIZENBERG627 teaches 
wherein the roughened layer is selected from the group consisting of alumina, especially at para 152,240

With regard to claim 84, AIZENBERG627 teaches 
wherein said chemically modifying the roughened layer comprises "adhere well with roughened solid surface" (i.e. adsorbing a molecule to the roughened layer), especially at para 242

Allowable Subject Matter
Claim(s) 64,65,67,68,75,77,78,82,83 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776